                     Case 17-10554                 Doc 602            Filed 11/29/18 Entered 11/29/18 15:52:00                                      Desc Main
                                                                       Document     Page 1 of 37




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   ERIE STREET INVESTORS, LLC                                                      §           Case No. 17-10554
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 11 of the United States Bankruptcy Code was filed on
                    04/03/2017 . The case was converted to one under Chapter 7 on 02/01/2018 . The
                   undersigned trustee was appointed on 02/02/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $          4,933,433.25

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                               983,841.91
                                                     disbursement
                                                     Administrative expenses                                                   1,764,187.26
                                                     Bank service fees                                                            23,205.46
                                                     Other payments to creditors                                                  34,095.89
                                                     Non-estate funds paid to 3rd Parties                                              0.00
                                                     Exemptions paid to the debtor                                                     0.00
                                                     Other payments to the debtor                                                      0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $          2,128,102.73

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
        Case 17-10554                  Doc 602           Filed 11/29/18 Entered 11/29/18 15:52:00                                      Desc Main
                                                          Document     Page 2 of 37




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 04/12/2018 and the
      deadline for filing governmental claims was 04/12/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D and Exhibit E.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 119,198.73 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 115,564.38 , for a total compensation of $ 115,564.38 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 11/29/2018                                     By:/s/Frances Gecker, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                               Page:       1
                                      Case 17-10554            Doc 602    Filed 11/29/18 Entered 11/29/18 15:52:00                                   Desc Main
                                                                                      FORM 1
                                                                 INDIVIDUALDocument      Page
                                                                            ESTATE PROPERTY    3 of 37AND REPORT
                                                                                             RECORD
                                                                                           ASSET CASES
                                                                                                                                                                                                Exhibit A
Case No:             17-10554                       DLT         Judge:        Deborah L. Thorne                           Trustee Name:                      Frances Gecker, Trustee
Case Name:           ERIE STREET INVESTORS, LLC                                                                           Date Filed (f) or Converted (c):   02/01/2018 (c)
                                                                                                                          341(a) Meeting Date:               03/23/2018
For Period Ending:   11/29/2018                                                                                           Claims Bar Date:                   04/12/2018


                                  1                                          2                           3                             4                          5                            6

                         Asset Description                                 Petition/               Est Net Value               Property Formally             Sale/Funds                    Asset Fully
             (Scheduled and Unscheduled (u) Property)                    Unscheduled           (Value Determined by               Abandoned                  Received by               Administered (FA)/
                                                                           Values               Trustee, Less Liens,              OA=554(a)                   the Estate            Gross Value of Remaining
                                                                                                    Exemptions,                                                                              Assets
                                                                                                  and Other Costs)

  1. CHAPTER 11 BANK ACCOUNT - ERIE STREET (SALE                                        0.00             3,439,049.37                                              3,439,049.37                          FA
     PROCEEDS) (u)
  2. CHAPTER 11 BANK ACCOUNT - ERIE STREET CHECKING                                     0.00                 602,829.00                                               602,829.00                         FA
     (u)
  3. CHAPTER 11 BANK ACCOUNT - GEORGE STREET                                            0.00                 195,923.15                                               195,923.15                         FA
     INVESTORS (u)
  4. CHAPTER 11 BANK ACCOUNT - WSC PARKING FUND I (u)                                   0.00                 145,476.09                                               145,476.09                         FA
  5. CHAPTER 11 BANK ACCOUNT - LASALLE INVESTORS,                                       0.00                 197,725.32                                               197,725.32                         FA
     LLC (u)
  6. CHAPTER 11 BANK ACCOUNT - SHEFFIELD AVENUE                                         0.00                 200,674.38                                               200,674.38                         FA
     INVESTORS, LLC (u)
  7. REFUND - CITY OF CHICAGO WATER ACCOUNT (u)                                         0.00                    146.60                                                     146.60                        FA
  8. REFUND - PEOPLES GAS (u)                                                           0.00                     71.08                                                      71.08                        FA
  9. ALPER SERVICES - INSURANCE REFUND (u)                                              0.00                  64,912.00                                                67,494.29                         FA
 10. BERKLEY INSURANCE COMPANY - INSURANCE REFUND                                       0.00                   3,938.00                                                 3,938.00                         FA
     (u)
 11. LIEN REFUND FROM CHICAGO TITLE & TRUST (u)                                         0.00                  23,065.00                                                23,065.00                         FA
 12. TAX REFUNDS (u)                                                                    0.00                  53,216.36                                                53,216.36                         FA

     2014 - WSC Parking Fund I - Tax refund through Specific
     Objection action in Circuit Court.
 13. City of Chicago Parking Tax Refund (WSC Parking Fund)                              0.00                   3,811.61                                                 3,811.61                         FA
 14. OVERPAYMENT - INVOICE TO ALPER SERVICES                                            0.00                     13.00                                                      13.00                        FA


                                                                                                                                                                           Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                    $0.00            $4,930,850.96                                            $4,933,433.25                         $0.00
                                                                                                                                                                           (Total Dollar Amount in Column 6)




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                     Page:   2
                                      Case 17-10554              Doc 602          Filed 11/29/18 Entered 11/29/18 15:52:00
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                         Desc Main
                                                                                   Document     Page 4 of 37
4/12/18 - BAR DATE SET FOR ALL CLAIMS AND INTERESTS.
                                                                                                                                                     Exhibit A
2/1/18 - BANKRUPTCY CASE CONVERTED TO CHAPTER 7 FROM CHAPTER 11.

1/25/18 - CHAPTER 11 CASE IS CONSOLIDATED WITH LASALLE INVESTORS, LLC (17-10557), WSC PARKING FUND I (17-10561), GEORGE STREET INVESTORS, LLC
(17-10806) AND SHEFFIELD AVE. INVESTORS, LLC (17-10810) UNDER ERIE STREET INVESTORS, LLC, ET AL. (17-10554).




Initial Projected Date of Final Report (TFR): 12/28/2018            Current Projected Date of Final Report (TFR): 12/28/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                            Trustee Name: Frances Gecker, Trustee                                       Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX2259
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0791                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                    6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   02/13/18             1          TRANSFER BY CHECK FROM                    Transfer Deposit from Chapter                        1290-000             $3,439,049.37                              $3,439,049.37
                                   CHAPTER 11                                11
                                   ERIE STREET SALE PROCEEDS
                                   ACCOUNT
   02/13/18             2          TRANSFER BY CHECK FROM                    Transfer Deposit from Chapter                        1290-000               $602,829.00                              $4,041,878.37
                                   CHAPTER 11                                11
                                   ERIE STREET INVESTORS CHECKING
                                   ACCOUNT
   02/13/18             3          TRANSFER BY CHECK FROM                    Transfer Deposit from Chapter                        1290-000               $195,923.15                              $4,237,801.52
                                   CHAPTER 11                                11
                                   GEORGE STREET INVESTORS, LLC
                                   ACCOUNT
   02/13/18             4          TRANSFER BY CHECK FROM                    Transfer Deposit from Chapter                        1290-000               $145,476.09                              $4,383,277.61
                                   CHAPTER 11                                11
                                   WSC PARKING FUND I ACCOUNT
   02/13/18             5          TRANSFER BY CHECK FROM                    Transfer Deposit from Chapter                        1290-000               $197,725.32                              $4,581,002.93
                                   CHAPTER 11                                11
                                   LASALLE INVESTORS, LLC ACCOUNT
   02/13/18             6          TRANSFER BY CHECK FROM          Transfer Deposit from Chapter                                  1290-000               $200,674.38                              $4,781,677.31
                                   CHAPTER 11                      11
                                   SHEFFIELD AVENUE INVESTORS, LLC
                                   ACCOUNT
   02/13/18             7          CITY OF CHICAGO - DEPARTMENT OF REFUND - CITY OF CHICAGO                                       1229-000                     $146.60                            $4,781,823.91
                                   FINANCE                         WATER ACCOUNT
                                   JP MORGAN CHASE BANK, NA
                                   CHICAGO, IL
   02/13/18           5001         CITY OF CHICAGO                           Administrative Hearing Docket                        2990-000                                          $200.00       $4,781,623.91
                                   DEPARTMENT OF FINANCE                     No. 18DS84856L
                                   MUNICIPAL CODE VIOLATION                  Violation address: Sheffield
                                   121 N. LASALLE                            property
                                   ROOM 107
                                   CHICAGO, ILLINOIS
   02/13/18           5002         CITY OF CHICAGO                           Administrative Hearing Docket                        2990-000                                          $200.00       $4,781,423.91
                                   DEPARTMENT OF FINANCE                     No. 18DS84879L
                                   MUNICIPAL CODE VIOLATION                  Violation Address: Sheffield
                                   121 N. LASALLE                            Property 1001-1011 W.
                                   ROOM 107                                  Wellington
                                   CHICAGO, ILLINOIS



        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                    $4,781,823.91                $400.00
                                                                                                                                                                                                  Page:           2
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                            Trustee Name: Frances Gecker, Trustee                                      Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX2259
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0791                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   02/13/18           5003         CITY OF CHICAGO                           Administrative Hearing Docket                        2990-000                                         $200.00       $4,781,223.91
                                   DEPARTMENT OF FINANCE                     No. 18DS84859L
                                   MUNICIPAL CODE VIOLATION                  Violation Address: Sheffield
                                   121 N. LASALLE                            Property 1001-1011 W.
                                   ROOM 107                                  Wellington
                                   CHICAGO, ILLINOIS
   02/13/18           5004         CITY OF CHICAGO                           Administrative Hearing Docket                        2990-000                                      $1,140.00        $4,780,083.91
                                   DEPARTMENT OF FINANCE                     No. 17DS81343L
                                   MUNICIPAL CODE VIOLATION                  Violation Address: Sheffield
                                   121 N. LASALLE                            Property 2954 N. Sheffield
                                   ROOM 107                                  Avenue
                                   CHICAGO, ILLINOIS
   02/15/18             8          PEOPLES GAS LIGHT & COKE                  REFUND - PEOPLES GAS                                 1229-000                     $71.08                            $4,780,154.99
                                   C/O WEC ENERGY GROUP                      ACCOUNT
                                   PO BOX 2179
                                   MILWAUKEE, WI 53201
   02/16/18           5005         SECURITY SHOP INC.                        Invoice No. A42670                                   2420-000                                         $226.03       $4,779,928.96
                                   2951 N. CLARK STREET
                                   CHICAGO, IL 60657
   02/21/18             9          ALPER SERVICES                            INSURANCE REFUND                                     1229-000                $64,912.00                             $4,844,840.96
                                   410 N. MICHIGAN AVE.
                                   12TH FL
                                   CHICAGO, IL 60611
   02/22/18           5006         MILLENIUM PROPERTIES R/E INC.             PROPERTY MANAGEMENT                                  2990-000                                      $4,038.50        $4,840,802.46
                                   205 W. WACKER DRIVE, SUITE 1750           EXPENSES
                                   CHICAGO, IL 60606
   02/27/18             9          ALPER SERVICES                            INSURANCE REFUND                                     1229-000                  $2,582.29                            $4,843,384.75
                                   410 N. MICHIGAN AVE.
                                   12TH FL
                                   CHICAGO, IL 60611
   02/27/18             10         BERKLEY INSURANCE COMPANY                 INSURANCE REFUND                                     1229-000                  $3,938.00                            $4,847,322.75
                                   WELLS FARGO BANK
                                   115 HOSPITAL DR
                                   VAN WERT, OH 45891
   03/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                      $2,684.93        $4,844,637.82
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                       $71,503.37            $8,289.46
                                                                                                                                                                                                   Page:           3
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                                 Trustee Name: Frances Gecker, Trustee                                  Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                    Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2259
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0791                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                  6                    7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)     Disbursements ($)   Account/CD Balance
                    Reference                                                                                                             Code                                                        ($)
   03/15/18           5007         ARTHUR B. LEVINE CO., INC.                BOND NO. 10BSBHN2938 -                                    2300-000                                   $3,197.00       $4,841,440.82
                                   370 LEXINGTON AVENUE                      CHAPTER 7 BOND
                                   SUITE 1101
                                   NEW YORK, NY 10017
   03/19/18           5008         CITY OF CHICAGO                           Order dated 10/24/17 - Dkt.                               6820-000                                 $686,710.00       $4,154,730.82
                                   Attn: David Paul Holtkamp                 #419
                                   City of Chicago, Department of Law
                                   121 N. LaSalle St., Suite 400
                                   Chicago, IL 60602
   03/20/18                        CHICAGO TITLE & TRUST COMPANY             Refund of lien hold back at sale                          1129-001              $23,065.00                           $4,177,795.82
                                   10 S. LASALLE STREET, SUITE 2850          of real estate
                                   CHICAGO, IL 60603
   03/21/18           5009         Frances Gecker                            Chapter 11 Trustee Fees and                                                                        $406,932.51       $3,770,863.31
                                   FRANKGECKER LLP                           Expenses - Order dated 3-20-
                                   325 N. LaSalle Street, Suite 625          18
                                   Chicago, IL 60654
                                   Frances Gecker                            Chapter 11 Trustee Fees and           ($406,685.00)       6101-000
                                                                             Expenses - Order dated 3-20-
                                                                             18
                                   Frances Gecker                            Chapter 11 Trustee Fees and                 ($247.51)     6102-000
                                                                             Expenses - Order dated 3-20-
                                                                             18
   03/21/18           5010         GREENBERG TRAURIG LLP                     CHECK REVERSED                                            6700-001                                 $103,469.80       $3,667,393.51
                                   Nancy A. Peterman
                                   77 W. Wacker Drive, Suite 3100
                                   Chicago, IL 60601
   03/21/18           5011         FRANKGECKER LLP                           Order dated 3-20-18; Chapter                                                                       $538,293.40       $3,129,100.11
                                   325 N. LaSalle Street                     11 Admin Fees and Expenses
                                   Suite 625
                                   Chicago, Illinois 60654
                                   FRANKGECKER LLP                           Chapter 11 Admin Fees and             ($519,712.50)       6110-000
                                                                             Expenses
                                   FRANKGECKER LLP                           Chapter 11 Admin Fees and                 ($18,580.90)    6120-000
                                                                             Expenses
   03/22/18             11         Chicago Title and Trust Company           Holdback for Lien Refund                                  1229-000              $23,065.00                           $3,152,165.11
                                   10 S. LaSalle Street, Suite 2850
                                   Chicago, IL 60603



        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                          $46,130.00       $1,738,602.71
                                                                                                                                                                                                  Page:           4
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                              Trustee Name: Frances Gecker, Trustee                                    Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                 Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2259
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX0791                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                  6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction               Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                          ($)
   03/22/18           5010         GREENBERG TRAURIG LLP                     Order dated 3-20-18 Reversal                           6700-000                                ($103,469.80)        $3,255,634.91
                                   Nancy A. Peterman                         Greenberg filed and Court
                                   77 W. Wacker Drive, Suite 3100            Approved amended Order for a
                                   Chicago, IL 60601                         reduction in expenses of
                                                                             $497.20. Greenberg returned
                                                                             physical check.
   03/22/18           5012         GREENBERG TRAURIG LLP                     Chapter 11 Fees and Expenses                                                                     $102,972.60        $3,152,662.31
                                   Nancy A. Peterman                         - Order dated 3-20-18. Order
                                   77 W. Wacker Drive, Suite 3100            dated 3-22-18
                                   Chicago, IL 60601
                                   GREENBERG TRAURIG LLP                     Chapter 11 Fees and Expenses          ($102,851.00)    6700-000
                                                                             - Order dated 3-20-18. Order
                                                                             dated 3-22-18
                                   GREENBERG TRAURIG LLP                     Chapter 11 Fees and Expenses              ($121.60)    6710-000
                                                                             - Order dated 3-20-18. Order
                                                                             dated 3-22-18
   03/22/18                        CHICAGO TITLE & TRUST COMPANY             Refund of lien hold back at sale                       1129-000             ($23,065.00)                            $3,129,597.31
                                   10 S. LASALLE STREET, SUITE 2850          of real estate Reversal
                                   CHICAGO, IL 60603                         Could not scan check - sent
                                                                             back to Chicago Title & Trust to
                                                                             reissue another check.
   04/04/18           5013         HINES SUPPLY                              Invoice No. 9225359I -                                 2420-000                                       $962.45       $3,128,634.86
                                   12600 HAMLIN COURT                        CUSTOMER NO. 43252927
                                   ALSIP, IL 60803
   04/06/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                    $2,972.60        $3,125,662.26
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                    $2,876.71        $3,122,785.55
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                    $2,972.60        $3,119,812.95
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/18/18             12         TREASURER OF COOK COUNTY                  WSC PARKING FUND I - 2014                              1224-000               $53,216.36                            $3,173,029.31
                                   CHICAGO, IL                               REAL ESTATE TAX REFUND
   07/09/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                    $2,876.71        $3,170,152.60
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                        $30,151.36          $12,163.87
                                                                                                                                                                                                     Page:           5
                                        Case 17-10554                   Doc 602   Filed 11/29/18
                                                                                            FORM 2 Entered 11/29/18 15:52:00                                 Desc Main
                                                                        ESTATE CASHDocument
                                                                                    RECEIPTS AND Page 9 of 37 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 17-10554                                                                                                  Trustee Name: Frances Gecker, Trustee                                   Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                     Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX2259
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX0791                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                               Separate Bond (if applicable):


       1                2                                3                                             4                                                       5                   6                    7

Transaction Date    Check or                  Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)   Account/CD Balance
                    Reference                                                                                                              Code                                                         ($)
   07/11/18           5014         FIELD AND GOLDBERG, LLC                    Order dated 7/10/18 - First and                                                                      $17,756.39       $3,152,396.21
                                   10 SOUTH LASALLE STREET                    Final Fee App
                                   SUITE 2910
                                   CHICAGO, IL 60603
                                   FIELD AND GOLDBERG, LLC                    Order dated 7/10/18 - First and           ($17,738.79)    3991-000
                                                                              Final Fee App
                                   FIELD AND GOLDBERG, LLC                    Order dated 7/10/18 - First and               ($17.60)    3992-000
                                                                              Final Fee App
   08/07/18                        Associated Bank                            Bank Service Fee under 11                                 2600-000                                    $2,972.60       $3,149,423.61
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   09/10/18                        Associated Bank                            Bank Service Fee under 11                                 2600-000                                    $2,972.60       $3,146,451.01
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   10/02/18           5015         ILLINOIS DEPARTMENT OF REVENUE             Account ID 01435-42272; FEIN                              5800-000                                   $34,095.89       $3,112,355.12
                                   PO BOX 19006                               XX-XXXXXXX
                                   SPRINGFIELD, IL 62794-9006
   10/05/18                        Associated Bank                            Bank Service Fee under 11                                 2600-000                                    $2,876.71       $3,109,478.41
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   10/15/18             13         Treasurer of the State of Illinois         Parking Tax Refund for Annual                             1124-000                $3,811.61                           $3,113,290.02
                                   Illinois Department of Revenue             Tax return for 2017
   10/17/18           5016         OFFICE OF THE U. S. TRUSTEE                Final distribution to chapter 7                                                                       $1,300.00       $3,111,990.02
                                   OFFICE OF THE U.S. TRUSTEE                 creditor representing payments
                                   219 S. DEARBORN ST. ROOM 873               of 100.00 % plus interest per
                                   CHICAGO, IL 60604                          court order.
                                   OFFICE OF THE U. S. TRUSTEE                Final distribution creditor                 ($325.00)     2950-000
                                                                              account # debtor SS#
                                                                              representing a payment of
                                                                              100.00 % per court order.
                                   OFFICE OF THE U. S. TRUSTEE                Final distribution creditor                 ($325.00)     2950-000
                                                                              account # debtor SS#
                                                                              representing a payment of
                                                                              100.00 % per court order.
                                   OFFICE OF THE U. S. TRUSTEE                Final distribution creditor                 ($325.00)     2950-000
                                                                              account # debtor SS#
                                                                              representing a payment of
                                                                              100.00 % per court order.

        UST Form 101-7-TFR (5/1/2011) (Page: 9)                                      Page Subtotals:                                                            $3,811.61          $61,974.19
                                                                                                                                                                                                    Page:           6
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                                 Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  10 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                                 Trustee Name: Frances Gecker, Trustee                                   Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                    Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2259
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0791                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                   6                    7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)   Account/CD Balance
                    Reference                                                                                                             Code                                                         ($)
                                   OFFICE OF THE U. S. TRUSTEE               Final distribution creditor                 ($325.00)     2950-000
                                                                             account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5017         TEAMSTER LOCAL UNION NO. 727              Final distribution to chapter 7                                                                      $51,565.69       $3,060,424.33
                                   HEALTH AND WELFARE FU                     creditor representing payments
                                   C/O JEFFREY H. BERGMAN                    of 100.00 % plus interest per
                                   MANDELL MENKES LLC                        court order.
                                   1 N. FRANKLIN, SUITE 3600
                                   CHICAGO, IL 60606
                                                                                                                         ($805.02)     7990-000

                                   TEAMSTER LOCAL UNION NO. 727              Final distribution to claim 38             ($4,210.28)    5400-000
                                   HEALTH AND WELFARE FU                     creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   TEAMSTER LOCAL UNION NO. 727              Final distribution to claim 38            ($46,550.39)    7100-000
                                   HEALTH AND WELFARE FU                     creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5018         TEAMSTER LOCAL UNION NO. 727              Final distribution to chapter 7                                                                      $20,849.16       $3,039,575.17
                                   PENSION FUND                              creditor representing payments
                                   C/O JEFFREY H. BERGMAN                    of 100.00 % plus interest per
                                   MANDELL MENKES LLC                        court order.
                                   1 N. FRANKLIN, SUITE 3600
                                   CHICAGO, IL 60606
                                                                                                                         ($325.49)     7990-000

                                   TEAMSTER LOCAL UNION NO. 727              Final distribution to claim 39             ($1,702.30)    5400-000
                                   PENSION FUND                              creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   TEAMSTER LOCAL UNION NO. 727              Final distribution to claim 39            ($18,821.37)    7100-000
                                   PENSION FUND                              creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.




        UST Form 101-7-TFR (5/1/2011) (Page: 10)                                    Page Subtotals:                                                                $0.00          $72,414.85
                                                                                                                                                                                                     Page:           7
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                                 Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  11 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                                 Trustee Name: Frances Gecker, Trustee                                    Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                    Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2259
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0791                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   10/17/18           5019         TEAMSTER LOCAL UNION NO. 727              Final distribution to chapter 7                                                                       $5,676.40        $3,033,898.77
                                   LEGAL AND EDUC. ASST.                     creditor representing payments
                                   C/O JEFFREY H. BERGMAN                    of 100.00 % plus interest per
                                   MANDELL MENKES LLC                        court order.
                                   1 N. FRANKLIN, SUITE 3600
                                   CHICAGO, IL 60606
                                                                                                                           ($88.61)    7990-000

                                   TEAMSTER LOCAL UNION NO. 727              Final distribution to claim 40              ($462.47)     5400-000
                                   LEGAL AND EDUC. ASST.                     creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   TEAMSTER LOCAL UNION NO. 727              Final distribution to claim 40             ($5,125.32)    7100-000
                                   LEGAL AND EDUC. ASST.                     creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5020         DEPARTMENT OF TREASURY                    Final distribution creditor                                                                              $203.17       $3,033,695.60
                                   Internal Revenue Service                  account # debtor SS#
                                   PO Box 7346                               representing a payment of
                                   Philadelphia, PA 19101-7346               100.00 % per court order.
                                                                                                                            ($3.17)    7990-000

                                   DEPARTMENT OF TREASURY                    Final distribution creditor                 ($200.00)     5800-000
                                                                             account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5021         ARGO PARTNERS                             Final distribution to chapter 7                                                                     $352,801.77        $2,680,893.83
                                   Attn: Matt Friend                         creditor representing payments
                                   12 WEST 37TH STREET, 9TH FL.              of 100.00 % plus interest per
                                   NEW YORK, NY 10018-7480                   court order.
                                                                                                                        ($5,507.81)    7990-000

                                   ARGO PARTNERS                             Final distribution to claim 3         ($101,543.00)       7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   ARGO PARTNERS                             Final distribution to claim 24            ($45,773.00)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.

        UST Form 101-7-TFR (5/1/2011) (Page: 11)                                    Page Subtotals:                                                                $0.00         $358,681.34
                                                                                                                                                                                                    Page:           8
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                                 Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  12 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                                 Trustee Name: Frances Gecker, Trustee                                   Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                    Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2259
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0791                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                   6                    7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)   Account/CD Balance
                    Reference                                                                                                             Code                                                         ($)
                                   ARGO PARTNERS                             Final distribution to claim 25            ($38,569.00)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   ARGO PARTNERS                             Final distribution to claim 26        ($108,239.86)       7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   ARGO PARTNERS                             Final distribution to claim 27            ($11,706.00)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   ARGO PARTNERS                             Final distribution to claim 34             ($2,605.98)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   ARGO PARTNERS                             Final distribution to claim 35              ($392.12)     7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   ARGO PARTNERS                             Final distribution to claim 36             ($8,485.00)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   ARGO PARTNERS                             Final distribution creditor               ($29,980.00)    7100-000
                                                                             account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5022         ALCHEMY LLC.                              Final distribution to claim 5                                                                         $9,843.00       $2,671,050.83
                                   LYLE ZIMMERMAN                            creditor account # debtor SS#
                                   13660 RIDGE ROAD                          representing a payment of
                                   HIGHLAND PARK, IL 60035                   100.00 % per court order.
                                                                                                                         ($153.66)     7990-000

                                   ALCHEMY LLC.                              Final distribution to claim 5              ($9,689.34)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.


        UST Form 101-7-TFR (5/1/2011) (Page: 12)                                    Page Subtotals:                                                                $0.00           $9,843.00
                                                                                                                                                                                                     Page:           9
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                                  Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  13 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                                  Trustee Name: Frances Gecker, Trustee                                   Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                     Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX2259
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX0791                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                                 Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                   6                    7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)   Account/CD Balance
                    Reference                                                                                                              Code                                                         ($)
   10/17/18           5023         ARNSTEIN & LEHR LLP                       Final distribution to claim 6                                                                         $15,237.89       $2,655,812.94
                                   161 N. CLARK ST., SUITE 4200              creditor account # debtor SS#
                                   CHICAGO, IL 60601-3316                    representing a payment of
                                                                             100.00 % per court order.
                                                                                                                          ($237.89)     7990-000

                                   ARNSTEIN & LEHR LLP                       Final distribution to claim 6              ($15,000.00)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5024         ACO PT-1, LLC, AN ILLINOIS LIMITED        Final distribution to chapter 7                                                                       $81,173.92       $2,574,639.02
                                   LIABILITY CO                              creditor representing payments
                                   FULOP LAW, PC - CHERYL FULOP,             of 100.00 % plus interest per
                                   ESQ.                                      court order.
                                   589 DREXEL AVE.
                                   GLENCOE, IL 60022
                                                                                                                         ($1,267.25)    7990-000

                                   ACO PT-1, LLC, AN ILLINOIS LIMITED        Final distribution to claim 7              ($79,906.67)    7100-000
                                   LIABILITY CO                              creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5025         GUSSIS LICHTENFELD & ALEXANDER            Final distribution to creditor                                                                        $16,721.04       $2,557,917.98
                                   LLC                                       representing payments of
                                   6200 N. HIAWATHA, #400                    100.00 % plus interest per
                                   CHICAGO, IL 60646                         court order.
                                                                                                                          ($261.04)     7990-000

                                   GUSSIS LICHTENFELD & ALEXANDER            Final distribution to claim 11             ($13,960.00)    7100-000
                                   LLC                                       creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   GUSSIS LICHTENFELD & ALEXANDER            Final distribution creditor                 ($2,500.00)    7100-000
                                   LLC                                       account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.




        UST Form 101-7-TFR (5/1/2011) (Page: 13)                                     Page Subtotals:                                                                $0.00         $113,132.85
                                                                                                                                                                                                     Page:       10
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                                  Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  14 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                                  Trustee Name: Frances Gecker, Trustee                                   Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                     Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX2259
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX0791                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                                 Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                   6                    7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)   Account/CD Balance
                    Reference                                                                                                              Code                                                         ($)
   10/17/18           5026         VEDDER PRICE P.C.                         Final distribution to creditor                                                                        $69,534.22       $2,488,383.76
                                   MICHAEL R. MULCAHY                        representing payments of
                                   VEDDER PRICE P.C.                         100.00 % plus interest per
                                   222 N. LASALLE, SUITE 2600                court order.
                                   CHICAGO, IL 60601
                                                                                                                         ($1,085.55)    7990-000

                                   VEDDER PRICE P.C.                         Final distribution to claim 12             ($13,875.05)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   VEDDER PRICE P.C.                         Final distribution creditor                ($11,206.76)    7100-000
                                                                             account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   VEDDER PRICE P.C.                         Final distribution creditor                ($18,285.05)    7100-000
                                                                             account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   VEDDER PRICE P.C.                         Final distribution creditor                ($11,206.76)    7100-000
                                                                             account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
                                   VEDDER PRICE P.C.                         Final distribution creditor                ($13,875.05)    7100-000
                                                                             account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5027         LEVUN, GOODMAN & COHEN, LLP               Final distribution to claim 22                                                                         $4,544.75       $2,483,839.01
                                   500 SKOKIE BLVD., SUITE 650               creditor account # debtor SS#
                                   NORTHBROOK, IL 60062                      representing a payment of
                                                                             100.00 % per court order.
                                                                                                                            ($70.95)    7990-000

                                   LEVUN, GOODMAN & COHEN, LLP               Final distribution to claim 22              ($4,473.80)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.




        UST Form 101-7-TFR (5/1/2011) (Page: 14)                                     Page Subtotals:                                                                $0.00          $74,078.97
                                                                                                                                                                                                    Page:       11
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                                 Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  15 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                                 Trustee Name: Frances Gecker, Trustee                                   Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                    Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2259
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0791                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                   6                    7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)   Account/CD Balance
                    Reference                                                                                                             Code                                                         ($)
   10/17/18           5028         FAIR HARBOR CAPITAL, LLC AS               Final distribution to claim 28                                                                        $1,015.86       $2,482,823.15
                                   ASSIGNEE OF T &                           creditor account # debtor SS#
                                   D ELECTRICAL                              representing a payment of
                                   PO BOX 237037                             100.00 % per court order.
                                   NEW YORK, NY 10023
                                                                                                                           ($15.86)    7990-000

                                   FAIR HARBOR CAPITAL, LLC AS               Final distribution to claim 28             ($1,000.00)    7100-000
                                   ASSIGNEE OF T &                           creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5029         COLLIERS INTERNATIONAL                    Final distribution to claim 43                                                                       $12,015.70       $2,470,807.45
                                   6250 N RIVER ROAD                         creditor account # debtor SS#
                                   SUITE 11-100                              representing a payment of
                                   ROSEMONT IL 60018                         100.00 % per court order.
                                                                                                                         ($187.58)     7990-000

                                   COLLIERS INTERNATIONAL                    Final distribution to claim 43            ($11,828.12)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5030         d+k Architects                            Final distribution to claim 51                                                                        $5,409.45       $2,465,398.00
                                   Corey Dunne                               creditor account # debtor SS#
                                   c/o D+k Architects                        representing a payment of
                                   1147 W. Ohio Street, Suite 103            100.00 % per court order.
                                   Chicago, IL 60642
                                                                                                                           ($84.45)    7990-000

                                   d+k Architects                            Final distribution to claim 51             ($5,325.00)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5031         CERNO CONSTRUCTION LLC                    Final distribution creditor                                                                          $39,313.75       $2,426,084.25
                                   5646 N. CENTRAL AVE.                      account # debtor SS#
                                   CHICAGO, IL 60646                         representing a payment of
                                                                             100.00 % per court order.
                                                                                                                         ($613.75)     7990-000




        UST Form 101-7-TFR (5/1/2011) (Page: 15)                                    Page Subtotals:                                                                $0.00          $57,754.76
                                                                                                                                                                                                     Page:       12
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                                 Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  16 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                                 Trustee Name: Frances Gecker, Trustee                                    Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                    Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2259
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0791                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
                                   CERNO CONSTRUCTION LLC                    Final distribution creditor               ($38,700.00)    7100-000
                                                                             account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5032         FAIR HARBOR CAPITAL, LLC AS               Final distribution creditor                                                                           $1,279.98        $2,424,804.27
                                   ASSIGNEE OF JEREMY NYE                    account # debtor SS#
                                   PO BOX 237037                             representing a payment of
                                   NEW YORK NY 10023                         100.00 % per court order.
                                                                                                                           ($19.98)    7990-000

                                   FAIR HARBOR CAPITAL, LLC AS               Final distribution creditor                ($1,260.00)    7100-000
                                   ASSIGNEE OF JEREMY NYE                    account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5033         ANDERSON ELEVATOR                         Final distribution creditor                                                                              $387.14       $2,424,417.13
                                   2801 S. 19TH AVE.                         account # debtor SS#
                                   BROADVIEW, IL 60155                       representing a payment of
                                                                             100.00 % per court order.
                                                                                                                            ($6.04)    7990-000

                                   ANDERSON ELEVATOR                         Final distribution creditor                 ($381.10)     7100-000
                                                                             account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5034         761 COMMONWEALTH DRIVE                    Final distribution creditor                                                                              $530.28       $2,423,886.85
                                   SUITE 204                                 account # debtor SS#
                                   WARRENDALE, PA 15086                      representing a payment of
                                                                             100.00 % per court order.
                                                                                                                            ($8.28)    7990-000

                                   761 COMMONWEALTH DRIVE                    Final distribution creditor                 ($522.00)     7100-000
                                                                             account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5035         DIRECT ENERGY BUSINESS                    Final distribution to claim 4                                                                         $3,476.05        $2,420,410.80
                                   1001 LIBERTY AVE, FL 13                   creditor account # debtor SS#
                                   PITTSBURGH, PA 15222                      representing a payment of
                                                                             100.00 % per court order.



        UST Form 101-7-TFR (5/1/2011) (Page: 16)                                    Page Subtotals:                                                                $0.00           $5,673.45
                                                                                                                                                                                                    Page:       13
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                                 Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  17 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                                 Trustee Name: Frances Gecker, Trustee                                   Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                    Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2259
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX0791                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                   6                    7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)   Account/CD Balance
                    Reference                                                                                                             Code                                                         ($)
                                                                                                                           ($54.27)    7990-000

                                   DIRECT ENERGY BUSINESS                    Final distribution to claim 4              ($3,421.78)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5036         DEUTSCHE BANK TRUST COMPANY               Final distribution to claim 41                                                                      $209,520.96       $2,210,889.84
                                   AMERICAS, ET.AL.                          creditor account # debtor SS#
                                   c/o DYKEMA                                representing a payment of
                                   ATTN: MARIA A. DIAKOUMAKIS                100.00 % per court order.
                                   10 S. WACKER DRIVE, SUITE 2300
                                   CHICAGO, IL 60606
                                                                                                                        ($3,270.96)    7990-000

                                   DEUTSCHE BANK TRUST COMPANY               Final distribution to claim 41        ($206,250.00)       7100-000
                                   AMERICAS, ET.AL.                          creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5037         RSS UBS2012C1-IL GSSA, LLC                Final distribution to claim 42                                                                       $69,840.32       $2,141,049.52
                                   c/o DYKEMA                                creditor account # debtor SS#
                                   ATTN: MARIA A. DIAKOUMAKIS                representing a payment of
                                   10 S. WACKER DRIVE, SUITE 2300            100.00 % per court order.
                                   CHICAGO, IL 60606
                                                                                                                        ($1,090.32)    7990-000

                                   RSS UBS2012C1-IL GSSA, LLC                Final distribution to claim 42            ($68,750.00)    7100-000
                                                                             creditor account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.
   10/17/18           5038         HOUSE OF GLASS                            Final distribution creditor                                                                          $12,901.41       $2,128,148.11
                                   424 N. YORK ROAD                          account # debtor SS#
                                   ELMHURST, IL 60126-2002                   representing a payment of
                                                                             100.00 % per court order.
                                                                                                                         ($201.41)     7990-000

                                   HOUSE OF GLASS                            Final distribution creditor               ($12,700.00)    7100-000
                                                                             account # debtor SS#
                                                                             representing a payment of
                                                                             100.00 % per court order.


        UST Form 101-7-TFR (5/1/2011) (Page: 17)                                    Page Subtotals:                                                                $0.00         $292,262.69
                                                                                                                                                                                                   Page:       14
                                        Case 17-10554                  Doc 602   Filed 11/29/18
                                                                                           FORM 2 Entered 11/29/18 15:52:00                               Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  18 of 37 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-10554                                                                                               Trustee Name: Frances Gecker, Trustee                                    Exhibit B
      Case Name: ERIE STREET INVESTORS, LLC                                                                                  Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX2259
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX0791                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/29/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   10/25/18             14         ALPER SERVICES                            OVERPAYMENT OF                                         1129-000                    $13.00                            $2,128,161.11
                                   410 N. MICHIGAN AVE., 12TH FL             PREMIUM
                                   CHICAGO, IL 60611
   11/28/18           5039         ILLINOIS DEPARTMENT OF REVENUE            Taxpayer ID: XX-XXXXXXX;                               2820-000                                         $58.38       $2,128,102.73
                                   BUSINESS PROCESSING DIVISION              Letter ID CNXXX1XX3933X4X9
                                   PO BOX 19014
                                   SPRINGFIELD, IL 62794-9014                LaSalle Investors - 2017
                                                                             interest due.


                                                                                                              COLUMN TOTALS                             $4,933,433.25        $2,805,330.52
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                  $4,933,433.25        $2,805,330.52
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                       $4,933,433.25        $2,805,330.52




        UST Form 101-7-TFR (5/1/2011) (Page: 18)                                    Page Subtotals:                                                             $13.00               $58.38
                                                                                                                                                                Page:     15
                                Case 17-10554   Doc 602            Filed 11/29/18 Entered 11/29/18 15:52:00            Desc Main
                                                                   Document      Page 19 of 37
                                                                                                                                                                 Exhibit B
                                                                                         TOTAL OF ALL ACCOUNTS
                                                                                                                                          NET               ACCOUNT
                                                                                                       NET DEPOSITS        DISBURSEMENTS                     BALANCE
                                           XXXXXX2259 - Checking                                         $4,933,433.25          $2,805,330.52             $2,128,102.73
                                                                                                         $4,933,433.25          $2,805,330.52             $2,128,102.73

                                                                                                      (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                              transfers)            to debtors)
                                           Total Allocation Receipts:                        $0.00
                                           Total Net Deposits:                        $4,933,433.25
                                           Total Gross Receipts:                      $4,933,433.25




UST Form 101-7-TFR (5/1/2011) (Page: 19)                            Page Subtotals:                                          $0.00                $0.00
                Case 17-10554               Doc 602        Filed 11/29/18 Entered 11/29/18 15:52:00                           Desc Main
                                                           Document      Page 20 of 37
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-10554                                                                                                                  Date: November 29, 2018
Debtor Name: ERIE STREET INVESTORS, LLC
Claims Bar Date: 4/12/2018


Code #     Creditor Name And Address          Claim Class       Notes                                           Scheduled          Claimed            Allowed
            ALAN D. LASKO &                   Administrative                                                        $0.00        $38,584.70         $38,584.70
100        ASSOCIATES P. C.
3410       205 W. Randolph Street                               First and Final Fee Application.
           Suite 1150
           Chicago, IL 60606
           alasko@adlassoc.com
            ALAN D. LASKO &                   Administrative                                                        $0.00            $88.60            $88.60
100        ASSOCIATES P. C.
3420       205 W. Randolph Street
           Suite 1150
           Chicago, IL 60606
           alasko@adlassoc.com
           ARTHUR B. LEVINE CO., INC.         Administrative                                                        $0.00         $3,197.00          $3,197.00
102        370 LEXINGTON AVENUE
2300       SUITE 1101
           NEW YORK, NY 10017


           CITY OF CHICAGO                    Administrative                                                        $0.00         $1,140.00          $1,140.00
102        DEPARTMENT OF FINANCE
2990       MUNICIPAL CODE VIOLATION                             Docket No. 17DS81343L
           121 N. LASALLE
           ROOM 107
           CHICAGO, ILLINOIS

           CITY OF CHICAGO                    Administrative                                                        $0.00           $200.00           $200.00
102        DEPARTMENT OF FINANCE
2990       MUNICIPAL CODE VIOLATION                             Administrative Hearing Docket No.: 18DS84879L
           121 N. LASALLE
           ROOM 107
           CHICAGO, ILLINOIS

           CITY OF CHICAGO                    Administrative                                                        $0.00           $200.00           $200.00
102        DEPARTMENT OF FINANCE
2990       MUNICIPAL CODE VIOLATION                             Administrative Hearing Docket No.: 18DS84856L
           121 N. LASALLE
           ROOM 107
           CHICAGO, ILLINOIS

           CITY OF CHICAGO                    Administrative                                                        $0.00           $200.00           $200.00
102        DEPARTMENT OF FINANCE
2990       MUNICIPAL CODE VIOLATION                             Administrative Hearing Docket No.: 18DS84859L
           121 N. LASALLE
           ROOM 107
           CHICAGO, ILLINOIS

           CITY OF CHICAGO                    Administrative                                                        $0.00       $686,710.00        $686,710.00
150        Attn: David Paul Holtkamp
6820       City of Chicago, Department of
           Law
           121 N. LaSalle St., Suite 400
           Chicago, IL 60602




                                                                             Page 1                                   Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 20)
                Case 17-10554                 Doc 602       Filed 11/29/18 Entered 11/29/18 15:52:00              Desc Main
                                                            Document      Page 21 of 37
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-10554                                                                                                      Date: November 29, 2018
Debtor Name: ERIE STREET INVESTORS, LLC
Claims Bar Date: 4/12/2018


Code #     Creditor Name And Address           Claim Class       Notes                              Scheduled          Claimed            Allowed
           FIELD AND GOLDBERG, LLC             Administrative                                           $0.00        $17,738.79         $17,738.79
102        10 SOUTH LASALLE STREET
3991       SUITE 2910                                            Tax Attorney
           CHICAGO, IL 60603


           FIELD AND GOLDBERG, LLC             Administrative                                           $0.00            $17.60            $17.60
102        10 SOUTH LASALLE STREET
3992       SUITE 2910                                            Tax Attorney - Expenses
           CHICAGO, IL 60603


           Frances Gecker                      Administrative                                           $0.00       $115,564.38        $115,564.38
100        FRANKGECKER LLP
2100       325 N. LaSalle Street, Suite 625
           Chicago, IL 60654


           Frances Gecker                      Administrative                                           $0.00       $406,685.00        $406,685.00
150        FRANKGECKER LLP
6101       325 N. LaSalle Street, Suite 625                      Chapter 11 Trustee Compensation
           Chicago, IL 60654


           Frances Gecker                      Administrative                                           $0.00           $247.51           $247.51
150        FRANKGECKER LLP
6102       325 N. LaSalle Street, Suite 625                      Chapter 11 Trustee Expenses
           Chicago, IL 60654


           FRANKGECKER LLP                     Administrative                                           $0.00        $89,540.00         $89,540.00
100        325 N. LaSalle Street
3110       Suite 625                                             First and Final Fee Application.
           Chicago, IL 60654


           FRANKGECKER LLP                     Administrative                                           $0.00         $2,283.94          $2,283.94
100        325 N. LaSalle Street
3120       Suite 625                                             FIRST AND FINAL EXPENSES
           Chicago, IL 60654


           FRANKGECKER LLP                     Administrative                                           $0.00       $519,712.50        $519,712.50
150        325 N. LaSalle Street
6110       Suite 625                                             Chapter 11 Fees
           Chicago, Illinois 60654


           FRANKGECKER LLP                     Administrative                                           $0.00        $18,580.90         $18,580.90
150        325 N. LaSalle Street
6120       Suite 625                                             Chapter 11 Expenses
           Chicago, Illinois 60654




                                                                              Page 2                      Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 21)
                Case 17-10554               Doc 602        Filed 11/29/18 Entered 11/29/18 15:52:00                               Desc Main
                                                           Document      Page 22 of 37
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-10554                                                                                                                        Date: November 29, 2018
Debtor Name: ERIE STREET INVESTORS, LLC
Claims Bar Date: 4/12/2018


Code #     Creditor Name And Address          Claim Class       Notes                                              Scheduled            Claimed             Allowed
           GREENBERG TRAURIG LLP              Administrative                                                           $0.00         $102,851.00         $102,851.00
150        Nancy A. Peterman
6700       77 W. Wacker Drive, Suite 3100                       Counsel to Official Committee of Non-Insider Equity Holders
           Chicago, IL 60601


           GREENBERG TRAURIG LLP              Administrative                                                           $0.00              $618.80           $121.60
150        Nancy A. Peterman
6710       77 W. Wacker Drive, Suite 3100                       Counsel to Official Committee of Non-Insider Equity Holders - Expenses
           Chicago, IL 60601


           HINES SUPPLY                       Administrative                                                           $0.00              $962.45           $962.45
102        12600 HAMLIN COURT
2420       ALSIP, IL 60803                                      Invoice Date 10/25/17




           ILLINOIS DEPARTMENT OF             Administrative                                                           $0.00               $58.38            $58.38
100        REVENUE
2820       BUSINESS PROCESSING                                  LASALLE INVESTORS - 2017 TAX INTEREST
           DIVISION
           PO BOX 19014
           SPRINGFIELD, IL 62794-9014

           MILLENIUM PROPERTIES R/E           Administrative                                                           $0.00             $4,038.50         $4,038.50
102        INC.
2990       205 W. WACKER DRIVE, SUITE
           1750
           CHICAGO, IL 60606

SHE-13     OFFICE OF THE U. S. TRUSTEE        Administrative                                                           $0.00              $325.00           $325.00
103        OFFICE OF THE U.S. TRUSTEE
2950       219 S. DEARBORN ST. ROOM
           873
           CHICAGO, IL 60604

WSC-19     OFFICE OF THE U. S. TRUSTEE        Administrative                                                           $0.00              $325.00           $325.00
103        OFFICE OF THE U.S. TRUSTEE
2950       219 S. DEARBORN ST. ROOM
           873
           CHICAGO, IL 60604

GEO-12     OFFICE OF THE U. S. TRUSTEE        Administrative                                                           $0.00              $325.00           $325.00
103        OFFICE OF THE U.S. TRUSTEE
2950       219 S. DEARBORN ST. ROOM
           873
           CHICAGO, IL 60604

LAS-25     OFFICE OF THE U. S. TRUSTEE        Administrative                                                           $0.00              $325.00           $325.00
103        OFFICE OF THE U.S. TRUSTEE
2950       219 S. DEARBORN ST. ROOM
           873
           CHICAGO, IL 60604


                                                                            Page 3                                       Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 22)
                Case 17-10554              Doc 602         Filed 11/29/18 Entered 11/29/18 15:52:00                                 Desc Main
                                                           Document      Page 23 of 37
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-10554                                                                                                                         Date: November 29, 2018
Debtor Name: ERIE STREET INVESTORS, LLC
Claims Bar Date: 4/12/2018


Code #     Creditor Name And Address          Claim Class       Notes                                               Scheduled             Claimed             Allowed
           PLANTE MORAN                       Administrative                                                            $0.00           $27,700.00          $27,700.00
100
3410                                                            Preparation of 2017 Partnership Tax Returns for Erie Street; LaSalle Investors; WSC Parking Fund I;
                                                                George Street and Sheffield Inv.




           SECURITY SHOP INC.                 Administrative                                                             $0.00             $226.03             $226.03
102        2951 N. CLARK STREET
2420       CHICAGO, IL 60657                                    Invoice A42670 - LaSalle Property




GEO-01     DEPARTMENT OF TREASURY             Priority                                                                   $0.00             $200.00             $200.00
221        Internal Revenue Service
5800       PO Box 7346
           Philadelphia, PA 19101-7346


           ILLINOIS DEPARTMENT OF             Priority                                                                   $0.00          $34,095.89          $34,095.89
280        REVENUE
5800       PO BOX 19006                                         LASALLE INVESTORS 2017 TAX RETURN - TAX DUE W/PENALTIES AND INTEREST.
           SPRINGFIELD, IL 62794-9006


38P        TEAMSTER LOCAL UNION NO.           Priority                                                                   $0.00           $4,210.28            $4,210.28
221        727 HEALTH AND WELFARE
5400       FU
           C/O JEFFREY H. BERGMAN
           MANDELL MENKES LLC
           1 N. FRANKLIN, SUITE 3600
           CHICAGO, IL 60606

39P        TEAMSTER LOCAL UNION NO.           Priority                                                                   $0.00           $1,702.30            $1,702.30
221        727 PENSION FUND
5400       C/O JEFFREY H. BERGMAN                               Per agreement, Amended Claim filed 8/15/18.
           MANDELL MENKES LLC
           1 N. FRANKLIN, SUITE 3600
           CHICAGO, IL 60606

40P        TEAMSTER LOCAL UNION NO.           Priority                                                                   $0.00             $462.47             $462.47
221        727 LEGAL AND EDUC. ASST.
5400       C/O JEFFREY H. BERGMAN                               Per agreement, Amended Claim filed 8/15/18.
           MANDELL MENKES LLC
           1 N. FRANKLIN, SUITE 3600
           CHICAGO, IL 60606

WSC-14     761 COMMONWEALTH DRIVE             Unsecured                                                                  $0.00             $522.00             $522.00
299        SUITE 204
7100       WARRENDALE, PA 15086




                                                                            Page 4                                         Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 23)
                Case 17-10554              Doc 602          Filed 11/29/18 Entered 11/29/18 15:52:00       Desc Main
                                                            Document      Page 24 of 37
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 17-10554                                                                                               Date: November 29, 2018
Debtor Name: ERIE STREET INVESTORS, LLC
Claims Bar Date: 4/12/2018


Code #     Creditor Name And Address          Claim Class      Notes                         Scheduled          Claimed            Allowed
SHEF-      AFG REAL ESTATE                    Unsecured                                          $0.00       $250,000.00        $250,000.00
527        OPPORTUNITIES FUND, LP
999        C/O J. RYAN POTTS                                   Interest Claim Holder
8200       BROTSCHUL POTTS LLC
           30 N. LASALLE STREET, SUITE
           1402
           CHICAGO, IL 60602
           rborek@brotschulpotts.com
WSC-       AFG REAL ESTATE                    Unsecured                                          $0.00       $300,000.00        $300,000.00
526        OPPORTUNITIES FUND, LP
999        C/O J. RYAN POTTS                                   Interest Holder Claim
8200       BROTSCHUL POTTS LLC
           30 N. LASALLE STREET, SUITE
           1402
           CHICAGO, IL 60602
           rborek@brotschulpotts.com
WSC-08     ANDERSON ELEVATOR                  Unsecured                                       $190.55            $381.10           $381.10
299        2801 S. 19TH AVE.
7100       BROADVIEW, IL 60155




LAS-03     ARGO PARTNERS                      Unsecured                                          $0.00        $29,980.00         $29,980.00
300        Attn: Matt Friend
7100       12 WEST 37TH STREET, 9TH
           FL.
           NEW YORK, NY 10018-7480

LAS-12     CERNO CONSTRUCTION LLC             Unsecured                                          $0.00        $38,700.00         $38,700.00
299        5646 N. CENTRAL AVE.
7100       CHICAGO, IL 60646




LAS-16     FAIR HARBOR CAPITAL, LLC           Unsecured                                          $0.00         $1,260.00          $1,260.00
299        AS ASSIGNEE OF JEREMY NYE
7100       PO BOX 237037
           NEW YORK NY 10023


LAS-05     GUSSIS LICHTENFELD &               Unsecured                                      $2,500.00         $2,500.00          $2,500.00
299        ALEXANDER LLC
7100       6200 N. HIAWATHA, #400
           CHICAGO, IL 60646


SHE-09     HOUSE OF GLASS                     Unsecured                                     $12,700.00        $12,700.00         $12,700.00
300        424 N. YORK ROAD
7100       ELMHURST, IL 60126-2002




                                                                           Page 5                  Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 24)
                Case 17-10554              Doc 602          Filed 11/29/18 Entered 11/29/18 15:52:00                             Desc Main
                                                            Document      Page 25 of 37
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 17-10554                                                                                                                     Date: November 29, 2018
Debtor Name: ERIE STREET INVESTORS, LLC
Claims Bar Date: 4/12/2018


Code #     Creditor Name And Address          Claim Class      Notes                                             Scheduled            Claimed            Allowed
SHEF-      LAKESHORE INVESTMENTS,             Unsecured                                                              $0.00         $300,000.00        $300,000.00
528        LLC
999        C/O RANDALL S. BOREK                                Interest Claim Holder
8200       BROTSCHUL POTTS LLC
           30 N. LASALLE, #1402
           CHICAGO, IL 60602
           rborek@brotschulpotts.com
WSC-09     VEDDER PRICE P.C.                  Unsecured                                                           $8,503.00         $13,875.05         $13,875.05
299        MICHAEL R. MULCAHY
7100       VEDDER PRICE P.C.
           222 N. LASALLE, SUITE 2600
           CHICAGO, IL 60601

SHE-04     VEDDER PRICE P.C.                  Unsecured                                                                $0.00        $11,206.76         $11,206.76
299        MICHAEL R. MULCAHY
7100       VEDDER PRICE P.C.
           222 N. LASALLE, SUITE 2600
           CHICAGO, IL 60601

LAS-07     VEDDER PRICE P.C.                  Unsecured                                                                $0.00        $18,285.05         $18,285.05
299        MICHAEL R. MULCAHY
7100       VEDDER PRICE P.C.
           222 N. LASALLE, SUITE 2600
           CHICAGO, IL 60601

GEO-05     VEDDER PRICE P.C.                  Unsecured                                                                $0.00        $11,206.76         $11,206.76
299        MICHAEL R. MULCAHY
7100       VEDDER PRICE P.C.
           222 N. LASALLE, SUITE 2600
           CHICAGO, IL 60601

3          ARGO PARTNERS                      Unsecured                                                                $0.00       $101,543.00        $101,543.00
299        Attn: Matt Friend
7100       12 WEST 37TH STREET, 9TH
           FL.
           NEW YORK, NY 10018-7480

4          DIRECT ENERGY BUSINESS             Unsecured                                                           $3,421.78          $3,421.78          $3,421.78
300        1001 LIBERTY AVE, FL 13
7100       PITTSBURGH, PA 15222                                Reduced to $3,421.78. Order dated 8/14/18 [Dkt. #593]




5          ALCHEMY LLC.                       Unsecured                                                           $9,689.34          $9,689.34          $9,689.34
299        LYLE ZIMMERMAN
7100       13660 RIDGE ROAD
           HIGHLAND PARK, IL 60035


6          ARNSTEIN & LEHR LLP                Unsecured                                                                $0.00        $15,000.00         $15,000.00
299        161 N. CLARK ST., SUITE 4200
7100       CHICAGO, IL 60601-3316




                                                                           Page 6                                        Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 25)
                Case 17-10554              Doc 602          Filed 11/29/18 Entered 11/29/18 15:52:00                              Desc Main
                                                            Document      Page 26 of 37
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 17-10554                                                                                                                      Date: November 29, 2018
Debtor Name: ERIE STREET INVESTORS, LLC
Claims Bar Date: 4/12/2018


Code #     Creditor Name And Address          Claim Class      Notes                                                Scheduled          Claimed            Allowed
7          ACO PT-1, LLC, AN ILLINOIS         Unsecured                                                                 $0.00        $79,906.67         $79,906.67
299        LIMITED LIABILITY CO
7100       FULOP LAW, PC - CHERYL
           FULOP, ESQ.
           589 DREXEL AVE.
           GLENCOE, IL 60022

11         GUSSIS LICHTENFELD &               Unsecured                                                         $16,800.00           $13,960.00         $13,960.00
299        ALEXANDER LLC
7100       6200 N. HIAWATHA, #400
           CHICAGO, IL 60646


12         VEDDER PRICE P.C.                  Unsecured                                                                 $0.00        $13,875.05         $13,875.05
299        MICHAEL R. MULCAHY
7100       VEDDER PRICE P.C.
           222 N. LASALLE, SUITE 2600
           CHICAGO, IL 60601

22         LEVUN, GOODMAN & COHEN,            Unsecured                                                                 $0.00         $4,473.80          $4,473.80
299        LLP
7100       500 SKOKIE BLVD., SUITE 650                         Order dated 7/10/18 - Dkt. #562 Reduced/Unsecured.
           NORTHBROOK, IL 60062


24         ARGO PARTNERS                      Unsecured                                                                 $0.00        $45,773.00         $45,773.00
299        Attn: Matt Friend
7100       12 WEST 37TH STREET, 9TH
           FL.
           NEW YORK, NY 10018-7480

25         ARGO PARTNERS                      Unsecured                                                                 $0.00        $38,569.00         $38,569.00
299        Attn: Matt Friend
7100       12 WEST 37TH STREET, 9TH
           FL.
           NEW YORK, NY 10018-7480

26         ARGO PARTNERS                      Unsecured                                                                 $0.00       $108,239.86        $108,239.86
299        Attn: Matt Friend
7100       12 WEST 37TH STREET, 9TH
           FL.
           NEW YORK, NY 10018-7480

27         ARGO PARTNERS                      Unsecured                                                                 $0.00        $11,706.00         $11,706.00
299        Attn: Matt Friend
7100       12 WEST 37TH STREET, 9TH
           FL.
           NEW YORK, NY 10018-7480

28         FAIR HARBOR CAPITAL, LLC           Unsecured                                                                 $0.00         $1,000.00          $1,000.00
299        AS ASSIGNEE OF T &
7100       D ELECTRICAL
           PO BOX 237037
           NEW YORK, NY 10023


                                                                           Page 7                                         Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 26)
                Case 17-10554              Doc 602          Filed 11/29/18 Entered 11/29/18 15:52:00       Desc Main
                                                            Document      Page 27 of 37
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 17-10554                                                                                               Date: November 29, 2018
Debtor Name: ERIE STREET INVESTORS, LLC
Claims Bar Date: 4/12/2018


Code #     Creditor Name And Address          Claim Class      Notes                         Scheduled          Claimed            Allowed
30         ADAM AND MELISSA                   Unsecured                                     $75,000.00        $92,500.00         $92,500.00
999        BERMAN
8200       3312 W. PETERSON
           CHICAGO, IL 60659


31         ROBERT BERMAN REAL                 Unsecured                                     $75,000.00        $92,500.00         $92,500.00
999        ESTATE LIMITED
8200       PARTNERSHIP
           C/O GOLAN CHRISTIE TAGLIA
           LLP
           70 W. MADISON STREET,
           SUITE 1500
           CHICAGO, IL 60602

32         ADAM AND MELISSA                   Unsecured                                          $0.00        $50,000.00         $50,000.00
999        BERMAN
8200       3312 W. PETERSON
           CHICAGO, IL 60659


33         ROBERT BERMAN REAL                 Unsecured                                          $0.00       $100,000.00        $100,000.00
999        ESTATE LIMITED
8200       PARTNERSHIP
           C/O GOLAN CHRISTIE TAGLIA
           LLP
           70 W. MADISON STREET,
           SUITE 1500
           CHICAGO, IL 60602

34         ARGO PARTNERS                      Unsecured                                          $0.00         $2,605.98          $2,605.98
299        Attn: Matt Friend
7100       12 WEST 37TH STREET, 9TH
           FL.
           NEW YORK, NY 10018-7480

35         ARGO PARTNERS                      Unsecured                                          $0.00           $392.12           $392.12
299        Attn: Matt Friend
7100       12 WEST 37TH STREET, 9TH
           FL.
           NEW YORK, NY 10018-7480

36         ARGO PARTNERS                      Unsecured                                          $0.00         $8,485.00          $8,485.00
299        Attn: Matt Friend
7100       12 WEST 37TH STREET, 9TH
           FL.
           NEW YORK, NY 10018-7480

37         DAVID HOWLETT                      Unsecured                                          $0.00       $100,000.00        $100,000.00
999        43 CASTLETON RD
8200       VALPARAISO, IN 46385




                                                                         Page 8                    Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 27)
                Case 17-10554               Doc 602         Filed 11/29/18 Entered 11/29/18 15:52:00                       Desc Main
                                                            Document      Page 28 of 37
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 17-10554                                                                                                               Date: November 29, 2018
Debtor Name: ERIE STREET INVESTORS, LLC
Claims Bar Date: 4/12/2018


Code #     Creditor Name And Address          Claim Class      Notes                                         Scheduled          Claimed            Allowed
38U        TEAMSTER LOCAL UNION NO.           Unsecured                                                          $0.00        $46,550.39         $46,550.39
299        727 HEALTH AND WELFARE
7100       FU
           C/O JEFFREY H. BERGMAN
           MANDELL MENKES LLC
           1 N. FRANKLIN, SUITE 3600
           CHICAGO, IL 60606

39U        TEAMSTER LOCAL UNION NO.           Unsecured                                                          $0.00        $18,821.37         $18,821.37
299        727 PENSION FUND
7100       C/O JEFFREY H. BERGMAN                              Per agreement, Amended Claim filed 8/15/18.
           MANDELL MENKES LLC
           1 N. FRANKLIN, SUITE 3600
           CHICAGO, IL 60606

40U        TEAMSTER LOCAL UNION NO.           Unsecured                                                          $0.00         $5,125.32          $5,125.32
299        727 LEGAL AND EDUC. ASST.
7100       C/O JEFFREY H. BERGMAN                              Per agreement, Amended Claim filed 8/15/18.
           MANDELL MENKES LLC
           1 N. FRANKLIN, SUITE 3600
           CHICAGO, IL 60606

41         DEUTSCHE BANK TRUST                Unsecured                                                          $0.00       $206,250.00        $206,250.00
300        COMPANY AMERICAS, ET.AL.
7100       c/o DYKEMA
           ATTN: MARIA A.
           DIAKOUMAKIS
           10 S. WACKER DRIVE, SUITE
           2300
           CHICAGO, IL 60606

42         RSS UBS2012C1-IL GSSA, LLC         Unsecured                                                          $0.00        $68,750.00         $68,750.00
300        c/o DYKEMA
7100       ATTN: MARIA A.
           DIAKOUMAKIS
           10 S. WACKER DRIVE, SUITE
           2300
           CHICAGO, IL 60606

43         COLLIERS INTERNATIONAL             Unsecured                                                          $0.00        $11,828.12         $11,828.12
299        6250 N RIVER ROAD
7100       SUITE 11-100
           ROSEMONT IL 60018


51         d+k Architects                     Unsecured                                                          $0.00         $5,325.00          $5,325.00
299        Corey Dunne
7100       c/o D+k Architects
           1147 W. Ohio Street, Suite 103
           Chicago, IL 60642




                                                                           Page 9                                  Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 28)
                Case 17-10554                Doc 602        Filed 11/29/18 Entered 11/29/18 15:52:00         Desc Main
                                                            Document      Page 29 of 37
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-10554                                                                                                 Date: November 29, 2018
Debtor Name: ERIE STREET INVESTORS, LLC
Claims Bar Date: 4/12/2018


Code #     Creditor Name And Address          Claim Class        Notes                        Scheduled           Claimed             Allowed
506        SALIBACO, LLC                      Unsecured                                           $0.00        $150,000.00         $150,000.00
999        BOB SALIBA
8200       135 S. LASALLE STREET
           SUITE 3914
           CHICAGO, IL 60603
           bsaliba@salibaco.com
515        ROBERT ABRAMS                      Unsecured                                            $0.00        $50,000.00          $50,000.00
999        672 CARRIAGEWAY DR.
8200       BUFFALO GROVE, IL 60089                               Interest Holder Claim




520        JOSHUA AND LISA LEWIS              Unsecured                                            $0.00        $50,000.00          $50,000.00
999        6437 N. LEOTI AVE.
8200       CHICAGO, IL 60646                                     Interest Holder Claim
           joshuajlewis@yahoo.om


522        THE ESTATE OF STEVEN W.            Unsecured                                            $0.00       $100,000.00         $100,000.00
999        SILVER
8200       c/o RICHARD A. SILVER                                 Interest Holder Claim
           61373 BENNEVILLE LOOP
           BEND, OR 97702
           silver4250@yahoo.com
523        KHAJA GULAM MOHSIN                 Unsecured                                            $0.00        $75,000.00          $75,000.00
999        12865 THORNHILL CT.
8200       ST. LOUIS, MO 63131
           kgmohsin@yahoo.com


524        747 Investors LLC                  Unsecured                                            $0.00        $50,000.00          $50,000.00
999        ATTN: Mark Ranallo
8200       677 Linden Ave.                                       Interest Holder Claim
           Lake Forest, IL 60045
           markranallo@gmail.com

534        Abid Nisar Trustee of the Nisar    Unsecured                                            $0.00        $75,000.00          $75,000.00
999        Family Trust u/a 3/3/1992
8200       DAVID STREETT                                         Interest Claim Holder
           HERREN DARE & STREETT
           439 S. Kirkwood Rd., Ste. 204
           St. Louis, MO 63122
           dstreett@hdsstl.com
548        Mehnaz R. Habib                    Unsecured                                            $0.00        $50,000.00          $50,000.00
999        1230 Walnut Hill Farm Drive
8200       Chesterfield, MO 63005                                Interest Holder Claim




           Case Totals                                                                       $203,804.67     $4,926,024.54        $4,925,527.34
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 10               Printed: November 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 29)
       Case 17-10554              Doc 602     Filed 11/29/18 Entered 11/29/18 15:52:00             Desc Main
                                              Document      Page 30 of 37




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-10554
     Case Name: ERIE STREET INVESTORS, LLC
     Trustee Name: Frances Gecker, Trustee
                         Balance on hand                                              $            2,128,102.73

               Claims of secured creditors will be paid as follows:


                                                            NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant             Total Requested       to Date          Payment
      Trustee Fees: Frances Gecker                    $      115,564.38 $                 0.00 $    115,564.38
      Attorney for Trustee Fees:
      FRANKGECKER LLP                                 $       89,540.00 $                 0.00 $     89,540.00
      Attorney for Trustee Expenses:
      FRANKGECKER LLP                                 $         2,283.94 $                0.00 $         2,283.94
      Accountant for Trustee Fees: PLANTE
      MORAN                                           $       27,700.00 $                 0.00 $     27,700.00
      Fees: OFFICE OF THE U. S. TRUSTEE               $         1,300.00 $         1,300.00 $                0.00
      Other: ALAN D. LASKO &
      ASSOCIATES P. C.                                $       38,584.70 $                 0.00 $     38,584.70
      Other: ALAN D. LASKO &
      ASSOCIATES P. C.                                $               88.60 $             0.00 $           88.60
      Other: CITY OF CHICAGO                          $         1,740.00 $         1,740.00 $                0.00
      Other: SECURITY SHOP INC.                       $           226.03 $           226.03 $                0.00
      Other: MILLENIUM PROPERTIES R/E
      INC.                                            $         4,038.50 $         4,038.50 $                0.00
      Other: ARTHUR B. LEVINE CO., INC.               $         3,197.00 $         3,197.00 $                0.00
      Other: HINES SUPPLY                             $           962.45 $           962.45 $                0.00




UST Form 101-7-TFR (5/1/2011) (Page: 30)
       Case 17-10554              Doc 602   Filed 11/29/18 Entered 11/29/18 15:52:00              Desc Main
                                            Document      Page 31 of 37




                                                                              Interim Payments Proposed
                         Reason/Applicant              Total Requested        to Date          Payment
      Other: FIELD AND GOLDBERG, LLC                   $       17,738.79 $          17,738.79 $              0.00
      Other: FIELD AND GOLDBERG, LLC                   $           17.60 $              17.60 $              0.00
      Other: ILLINOIS DEPARTMENT OF
      REVENUE                                          $           58.38 $              58.38 $              0.00
                 Total to be paid for chapter 7 administrative expenses                 $           273,761.62
                 Remaining Balance                                                      $         1,854,341.11



               Applications for prior chapter fees and administrative expenses have been filed as follows:

                                                                          Interim Payments
                         Reason/Applicant             Total Requested     to Date          Proposed Payment
      Prior Chapter Trustee Compensation:
      Frances Gecker                                  $       406,685.00 $         406,685.00 $              0.00
      Prior Chapter Trustee Expenses: Frances
      Gecker                                          $           247.51 $             247.51 $              0.00
      Prior Chapter Attorney for Trustee Expenses
      (Trustee Firm): FRANKGECKER LLP             $            18,580.90 $          18,580.90 $              0.00
      Prior Chapter Attorney for Trustee Fees
      (Trustee Firm): FRANKGECKER LLP                 $       519,712.50 $         519,712.50 $              0.00
      Other Prior Chapter Professional Expenses:
      GREENBERG TRAURIG LLP                      $                121.60 $             121.60 $              0.00
      Other Prior Chapter Professional Fees:
      GREENBERG TRAURIG LLP                           $       102,851.00 $         102,851.00 $              0.00
      Prior Chapter Other State or Local Taxes:
      CITY OF CHICAGO                                 $       686,710.00 $         686,710.00 $              0.00
                 Total to be paid for prior chapter administrative expenses             $                    0.00
                 Remaining Balance                                                      $         1,854,341.11


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 40,670.94 must be paid in advance of any dividend to general (unsecured)
     creditors.




UST Form 101-7-TFR (5/1/2011) (Page: 31)
       Case 17-10554              Doc 602    Filed 11/29/18 Entered 11/29/18 15:52:00                Desc Main
                                             Document      Page 32 of 37




                 Allowed priority claims are:

                                                              Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                            of Claim           to Date          Payment
                          DEPARTMENT OF
     GEO-01               TREASURY                        $           200.00 $           200.00 $            0.00
                          TEAMSTER LOCAL
                          UNION NO. 727 HEALTH
     38P                  AND WELFARE FU       $                    4,210.28 $          4,210.28 $           0.00
                          TEAMSTER LOCAL
                          UNION NO. 727
     39P                  PENSION FUND                    $         1,702.30 $          1,702.30 $           0.00
                          TEAMSTER LOCAL
                          UNION NO. 727 LEGAL
     40P                  AND EDUC. ASST.                 $           462.47 $           462.47 $            0.00
                          ILLINOIS DEPARTMENT
                          OF REVENUE          $                    34,095.89 $         34,095.89 $           0.00
                 Total to be paid to priority creditors                                    $                 0.00
                 Remaining Balance                                                         $         1,854,341.11



             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 961,907.52 have been allowed and
          paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                              Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                            of Claim           to Date          Payment
     GEO-05               VEDDER PRICE P.C.               $        11,206.76 $         11,206.76 $           0.00
                          GUSSIS LICHTENFELD
     LAS-05               & ALEXANDER LLC                 $         2,500.00 $          2,500.00 $           0.00
     LAS-07               VEDDER PRICE P.C.               $        18,285.05 $         18,285.05 $           0.00




UST Form 101-7-TFR (5/1/2011) (Page: 32)
         Case 17-10554            Doc 602   Filed 11/29/18 Entered 11/29/18 15:52:00       Desc Main
                                            Document      Page 33 of 37




                                                    Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                  of Claim           to Date          Payment
                          CERNO
     LAS-12               CONSTRUCTION LLC         $     38,700.00 $         38,700.00 $           0.00
                          FAIR HARBOR
                          CAPITAL, LLC AS
                          ASSIGNEE OF JEREMY
     LAS-16               NYE                      $      1,260.00 $          1,260.00 $           0.00
     SHE-04               VEDDER PRICE P.C.        $     11,206.76 $         11,206.76 $           0.00
     WSC-08               ANDERSON ELEVATOR $               381.10 $           381.10 $            0.00
     WSC-09               VEDDER PRICE P.C.        $     13,875.05 $         13,875.05 $           0.00
                          761 COMMONWEALTH
     WSC-14               DRIVE                    $        522.00 $           522.00 $            0.00
     3                    ARGO PARTNERS            $    101,543.00 $       101,543.00 $            0.00
     5                    ALCHEMY LLC.             $      9,689.34 $          9,689.34 $           0.00
     6                    ARNSTEIN & LEHR LLP $          15,000.00 $         15,000.00 $           0.00
                          ACO PT-1, LLC, AN
                          ILLINOIS LIMITED
     7                    LIABILITY CO             $     79,906.67 $         79,906.67 $           0.00
                          GUSSIS LICHTENFELD
     11                   & ALEXANDER LLC          $     13,960.00 $         13,960.00 $           0.00
     12                   VEDDER PRICE P.C.        $     13,875.05 $         13,875.05 $           0.00
                          LEVUN, GOODMAN &
     22                   COHEN, LLP               $      4,473.80 $          4,473.80 $           0.00
     24                   ARGO PARTNERS            $     45,773.00 $         45,773.00 $           0.00
     25                   ARGO PARTNERS            $     38,569.00 $         38,569.00 $           0.00
     26                   ARGO PARTNERS            $    108,239.86 $       108,239.86 $            0.00
     27                   ARGO PARTNERS            $     11,706.00 $         11,706.00 $           0.00
                          FAIR HARBOR
                          CAPITAL, LLC AS
     28                   ASSIGNEE OF T &          $      1,000.00 $          1,000.00 $           0.00
     34                   ARGO PARTNERS            $      2,605.98 $          2,605.98 $           0.00




UST Form 101-7-TFR (5/1/2011) (Page: 33)
         Case 17-10554            Doc 602   Filed 11/29/18 Entered 11/29/18 15:52:00              Desc Main
                                            Document      Page 34 of 37




                                                         Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                       of Claim           to Date          Payment
     35                   ARGO PARTNERS              $           392.12 $           392.12 $                0.00
     36                   ARGO PARTNERS              $         8,485.00 $          8,485.00 $               0.00
                          TEAMSTER LOCAL
                          UNION NO. 727 HEALTH
     38U                  AND WELFARE FU       $              46,550.39 $         46,550.39 $               0.00
                          TEAMSTER LOCAL
                          UNION NO. 727
     39U                  PENSION FUND               $        18,821.37 $         18,821.37 $               0.00
                          TEAMSTER LOCAL
                          UNION NO. 727 LEGAL
     40U                  AND EDUC. ASST.            $         5,125.32 $          5,125.32 $               0.00
                          COLLIERS
     43                   INTERNATIONAL              $        11,828.12 $         11,828.12 $               0.00
     51                   d+k Architects             $         5,325.00 $          5,325.00 $               0.00
     LAS-03               ARGO PARTNERS              $        29,980.00 $         29,980.00 $               0.00
     SHE-09               HOUSE OF GLASS             $        12,700.00 $         12,700.00 $               0.00
                          DIRECT ENERGY
     4                    BUSINESS                   $         3,421.78 $          3,421.78 $               0.00
                          DEUTSCHE BANK
                          TRUST COMPANY
     41                   AMERICAS, ET.AL.           $       206,250.00 $       206,250.00 $                0.00
                          RSS UBS2012C1-IL
     42                   GSSA, LLC                  $        68,750.00 $         68,750.00 $               0.00
                 Total to be paid to timely general unsecured creditors               $                    0.00
                 Remaining Balance                                                    $            1,854,341.11




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 34)
       Case 17-10554              Doc 602   Filed 11/29/18 Entered 11/29/18 15:52:00            Desc Main
                                            Document      Page 35 of 37




                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE

             Pursuant to Section 726(a)(6), payments to interest holder claims have been allowed and will
     be paid as follows on Exhibit E, attached hereto.




UST Form 101-7-TFR (5/1/2011) (Page: 35)
              Case
Printed 11/06/18 08:3717-10554
                      AM                Doc 602 Filed 11/29/18 Entered 11/29/18 15:52:00                                  Desc Main           Page 1
                                                Documentof Interest
                                    Exhibit E - Analysis      Page 36Holder
                                                                      of 37 Claims

                                  Case: 17-10554-DLT ERIE STREET INVESTORS, LLC
                              Claimant                           Amount           Amount            Paid to           Claim           Proposed
Claim #     Date       Pri    Proof/<Category>/Memo               Filed           Allowed            Date            Balance          Payment


Interest Holder Claims
WSC-526                  999 AFG REAL ESTATE                     300,000.00        300,000.00              0.00        300,000.00         295,120.60
                             OPPORTUNITIES FUND, LP
                             C/O BROTSCHUL POTTS LLC
                             30 N. LASALLE STREET,
                             SUITE 1402
                             CHICAGO, IL 60602
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>

SHEF-527                 999 AFG REAL ESTATE                     250,000.00        250,000.00              0.00        250,000.00         245,933.83
                             OPPORTUNITIES FUND, LP
                             C/O BROTSCHUL POTTS LLC
                             30 N. LASALLE STREET,
                             SUITE 1402
                             CHICAGO, IL 60602
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


SHEF-528                 999 LAKESHORE INVESTMENTS,              300,000.00        300,000.00              0.00        300,000.00         295,120.60
                             LLC
                             C/O BROTSCHUL POTTS LLC
                             30 N. LASALLE, #1402
                             CHICAGO, IL 60602
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


    30      03/15/18     999 ADAM AND MELISSA                      92,500.00        92,500.00              0.00         92,500.00          90,995.52
                             BERMAN
                             3312 W. PETERSON
                             CHICAGO, IL 60659
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


    31      03/15/18     999 ROBERT BERMAN REAL                    92,500.00        92,500.00              0.00         92,500.00          90,995.52
                             ESTATE LIMITED
                             PARTNERSHIP
                             C/O GOLAN CHRISTIE
                             TAGLIA LLP
                             70 W. MADISON STREET,
                             SUITE 1500
                             CHICAGO, IL 60602
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


    32      03/15/18     999 ADAM AND MELISSA                      50,000.00        50,000.00              0.00         50,000.00          49,186.77
                             BERMAN
                             3312 W. PETERSON
                             CHICAGO, IL 60659
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


    33      03/15/18     999 ROBERT BERMAN REAL                  100,000.00        100,000.00              0.00        100,000.00          98,373.53
                             ESTATE LIMITED
                             PARTNERSHIP
                             C/O GOLAN CHRISTIE
                             TAGLIA LLP
                             70 W. MADISON STREET,
                             SUITE 1500
                             CHICAGO, IL 60602
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


    37      03/26/18     999 DAVID HOWLETT                       100,000.00        100,000.00              0.00        100,000.00          98,373.53
                             43 CASTLETON RD
                             VALPARAISO, IN 46385
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>

(*) Denotes objection to Amount Filed
              Case
Printed 11/06/18 08:3717-10554
                      AM                Doc 602 Filed 11/29/18 Entered 11/29/18 15:52:00                                  Desc Main           Page 2
                                                Documentof Interest
                                    Exhibit E - Analysis      Page 37Holder
                                                                      of 37 Claims

                                  Case: 17-10554-DLT ERIE STREET INVESTORS, LLC
                              Claimant                           Amount           Amount            Paid to           Claim           Proposed
Claim #     Date       Pri    Proof/<Category>/Memo               Filed           Allowed            Date            Balance          Payment


   506                   999 SALIBACO, LLC                       150,000.00        150,000.00              0.00        150,000.00         147,560.30
                             135 S. LASALLE STREET
                             SUITE 3914
                             CHICAGO, IL 60603
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


   515                   999 ROBERT ABRAMS                         50,000.00        50,000.00              0.00         50,000.00          49,186.77
                             672 CARRIAGEWAY DR.
                             BUFFALO GROVE, IL 60089
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


   520                   999 JOSHUA AND LISA LEWIS                 50,000.00        50,000.00              0.00         50,000.00          49,186.77
                             6437 N. LEOTI AVE.
                             CHICAGO, IL 60646
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


   522                   999 THE ESTATE OF STEVEN W.             100,000.00        100,000.00              0.00        100,000.00          98,373.53
                             SILVER
                             c/o RICHARD A. SILVER
                             61373 BENNEVILLE LOOP
                             BEND, OR 97702
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


   523                   999 KHAJA GULAM MOHSIN                    75,000.00        75,000.00              0.00         75,000.00          73,780.15
                             12865 THORNHILL CT.
                             ST. LOUIS, MO 63131
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


   524                   999 747 Investors LLC                     50,000.00        50,000.00              0.00         50,000.00          49,186.77
                             ATTN: Mark Ranallo
                             677 Linden
                             Lake Forest, IL 60045
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


   534                   999 Abid Nisar Trustee of the Nisar       75,000.00        75,000.00              0.00         75,000.00          73,780.15
                             Family Trust u/a 3/3/1992
                             439 S. Kirkwood Rd., Ste. 204
                             St. Louis, MO63122
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


   548                   999 Mehnaz R. Habib                       50,000.00        50,000.00              0.00         50,000.00          49,186.77
                             1230 Walnut Hill Farm Drive
                             Chesterfield, MO 63005
                             <8200-00 Surplus Funds Paid to Debtor 726 (a)(6) (includes Payments to shareholders and limited partners)>


            Total for Interest Claims   98.37% Paid             1,885,000.00     1,885,000.00              0.00      1,885,000.00     1,854,341.11




(*) Denotes objection to Amount Filed
